At the outset, I would like to warmly congratulate Mr. Mogens Lykketoft of Denmark on his election to the presidency of the General Assembly at its seventieth session. I am fully confident that under his able leadership our Assembly will produce results.
This year’s gathering is taking place at a critical juncture, as we celebrate the seventieth anniversary of the United Nations. It is an opportunity to reflect on how our world body can deal with today’s global challenges. Cambodia warmly welcomes the adoption of the post-2015 development agenda in the form of the 2030 Agenda for Sustainable Development (resolution 70/1), an ambitious vision for building an inclusive society through sustainable development and putting the world on a path to more equitable prosperity for
all by 2030. But we believe that the lessons learned from the Millennium Development Goals will be key to ensuring success with the new Agenda. We sincerely hope that over the next 15 years, all stakeholders from developed and developing countries alike will join hands in pursuit of our vital new Agenda.
Poverty, food insecurity and similar problems still remain as stumbling blocks along the way ahead. Today, more than 800 million people are undernourished and living below the poverty line. The world’s population will reach 9 billion by 2050, and the pressure on food security will be further exacerbated. I believe that the answers to that challenge include good governance, policy reform and more investment in food production.
Such challenges, aggravated by armed conflicts, have forced increasing numbers of people to flee their home countries. The refugee phenomenon, exploited by human traffickers, has now reached an alarming scale in Europe, though perhaps to a lesser degree in Asia. Cambodia would like to express its deep sympathy for the recent tragedies that have afflicted maritime migrants in Europe.
Climate change constitutes another serious global challenge. While it is the industrialized countries that have been the major emitters of greenhouse gases, it is the developing countries, which are largely dependent on agriculture, that have become the prime victims of climate change, with storms, typhoons and more frequent floods and droughts, which have a major impact on their food security, poverty and social welfare. Cambodia very much hopes, therefore, that the twenty-first session of the Conference of the Parties to the United Nations Framework Convention on Climate Change, to be held in Paris in December, can produce a binding agreement, in accordance with the principle of common but differentiated responsibilities, that will enable us to deal effectively with the global threat of climate change and its impact on people’s welfare.
For its part, Cambodia officially launched the Cambodia Climate Change Strategic Plan 2014-2023 in November 2013 as the first-ever comprehensive national strategic plan to respond to climate change through adaptation, mitigation and low-carbon development. We also adopted the National Strategic Plan on Green Development for 2013-2030. Additionally, Cambodia has launched its National Council of Green Growth aimed at promoting a green economy.
On international issues, Cambodia notes that criminal acts committed by the violent extremist group the Islamic State in Iraq and the Sham and many other groups under different names in Africa and Asia continue to intensify and spread, in spite of allied bombing and national-level military operations. Cambodia believes that all nations should forge concerted efforts to fight those criminal and inhuman groups in a comprehensive and effective manner.
Cambodia welcomes the re-establishment of diplomatic relations between Cuba and the United States after 52 years of an unjust embargo against the Cuban people. It also demands that all blockades be lifted unconditionally, following the resumption of diplomatic relations.
Cambodia also welcomes the Joint Comprehensive Plan of Action on the nuclear programme between Iran and the P5 plus Germany. It shares the view that this agreement will not only become a turning point in Iran- United States relations, but that it will also create an atmosphere conducive to regional peace, security and political stability.
In the light of current realities, Cambodia supports the United Nations reform aimed at making the Organization more democratic and more effective in coping with the crucial challenges the world is facing. To that end, in Cambodia’s view, the General Assembly should be more empowered to enhance global governance in the United Nations system. At the same time, the Economic and Social Council has to follow up on the effective implementation of the 2030 Agenda for Sustainable Development, adopted unanimously by our leaders a few days ago. The Security Council should also become more democratic and representative in both its permanent and its non-permanent membership so as to be able to assure universal peace and security in the face of the evolving dangerous situation that prevails in the world today.
